Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Stephen B Schott on 7/1/2022.

The application has been amended as follows: 
1. (Currently Amended) A cooking apparatus comprising: 
a cooking chamber; 
a food basket disposed within the cooking chamber to receive food to be cooked, the food basket comprising a bottom wall, side walls extending upward from the bottom wall, and an upper opening defined by the side walls; 
a heater disposed above the food basket for heating air flowing out from the food basket; 
a fan and at least one air flow passage for circulating the heated air upwards through the food basket; and 
a filter element removably and directly attached to the side walls of the food basket, wherein the filter element extends across the upper opening of the food basket, wherein the filter element being spaced from the heater, wherein the filter element comprising an air-permeable meshed structure for retaining particles contained in the heated air flowing out from the food basket, wherein an opacity of the filter element in an area projected directly beneath the heater is defined by an opacity ratio, which is a ratio of a first area to a sum of the first area and a second area, and wherein the first area is an open area occupied by an aperture from a plurality of apertures of the filter element and the second area is an area occupied by wires forming the plurality of apertures;
wherein the filter element comprises first attaching means located at opposite side edges of the filler element, and the food basket comprises second attaching means located at the side walls of the food basket, the first attaching means and the second attaching means being adapted to cooperate to removably attach the filter element to the side walls of the food basket.

7. (Cancelled)

12. (Currently Amended)) A cooking apparatus comprising: 
a cooking chamber; 
a basket disposed within the cooking chamber, containing food to be cooked, the basket comprising a bottom wall, side walls extending upward from the bottom wall, and an upper opening defined by the side walls; 
a heater disposed above the basket for heating air flowing out from the basket; 
a fan and at least one air flow passage outside the basket for circulating the heated air from the heater through the bottom wall of the basket; and 
a filter removably and directly latched at edges to the side walls of the basket, wherein the filter extends across the upper opening of the basket, wherein the filter comprising an air-permeable meshed structure for retaining particles contained in the heated air flowing out from the basket to prevent the retained particles from contaminating the heater, wherein an opacity of the filter element in an area projected directly beneath the heater is defined by an opacity ratio, which is a ratio of a first area to a sum of the first area and a second area, and wherein the first area is an open area occupied by an aperture from a plurality of apertures of the filter element and the second area is an area occupied by wires forming the plurality of apertures
wherein the filter element comprises first attaching means located at opposite side edges of the filler element, and the food basket comprises second attaching means located at the side walls of the food basket, the first attaching means and the second attaching means being adapted to cooperate to removably attach the filter element to the side walls of the food basket.

13. (Cancelled)

16. (Currently Amended)) A cooking apparatus comprising: 
a cooking chamber; 
a basket disposed within the cooking chamber, containing food to be cooked, the basket comprising a bottom wall, side walls extending upward from the bottom wall, and an upper opening defined by the side walls;
a heater disposed above the basket for heating air flowing out from the basket; 
a fan and at least one air flow passage outside the basket for circulating the heated air from the heater through the bottom wall of the basket; 
a filter removably and directly attached to the side walls of the basket, wherein the filter extends across the upper opening of the basket, such that the filter is positioned between an upper end of the basket and the heater, wherein the filter comprising an air-permeable meshed structure for retaining particles contained in the heated air flowing out from the basket to prevent the retained particles from contaminating the heater, wherein an opacity of the filter element in an area projected directly beneath the heater is defined by an opacity ratio, which is a ratio of a first area to a sum of the first area and a second area, and wherein the first area is an open area occupied by an aperture from a plurality of apertures of the filter element and the second area is an area occupied by wires forming the plurality of apertures; and 
latch mechanisms comprising projections attached to opposite edges of the filter, 

21. (Currently Amended) The cooking apparatus according to claim [[7]]1, wherein the first attaching means comprises a pair of projections formed along opposite edges of the filter element, and the second attaching means comprises a correspondingly positioned pair of latch mechanisms on the side walls of the food basket.  

23. (Currently Amended) The cooking apparatus according to claim 12, wherein the first attaching means comprises a pair of projections formed at the opposite edges of the filter, and the second attaching means comprises a correspondingly positioned pair of latch mechanisms on the side walls of the basket.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“the first attaching means and the second attaching means being adapted to cooperate to removably attach the filter element to the side walls of the food basket” in claims 1 and 12;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Page 5, lines 20- page 6, line 9 discloses “In the exemplary embodiment of the invention shown in FIGS. 1 and 3, the filter element 7 is detachably secured to the food basket 3 and extends across the upper opening 11. The filter element 7 and the food basket 3 respectively comprise first and second attaching means 14, 15 which are configured to cooperate to secure the filter element 7 to the food basket 3. The first and second attaching means 14, 15 are shown in more detail in FIGS. 5 and 6. The first attaching means 14 comprises a pair of projections 16 formed along opposite edges of the filter element 7. The second attaching means 15 comprises a correspondingly positioned pair of latch mechanisms on opposite sides of the food basket 3. Each latch mechanism comprises a latch member 17 connected to a lever 18, the lever 18 being pivotally attached at one end thereof to the side of the food basket 3 by a securing plate 19. The latch member 17 is pivotally connected to the lever 18 between the remote ends of the lever 18. The latch members 17 each include a hook 20 at one end thereof. To secure the filter element 7 to the food basket 3, the filter element 7 is placed on the food basket 3 covering the upper opening 11, so that the first attaching means 14 on the filter element 7 align with the second attaching means 15 on the food basket 3. The lever 18 of each latch mechanism is pivoted upwards to allow the hook 20 of each latch member 17 to be hooked over the respective projection 16 on the filter element 7, as shown by arrow 21. Each lever 18 is then pivoted downwards as shown by arrow 22 until it lies against the side of the food basket 3, which causes the latch members 17 to pull their respective projections 16 tightly downwards, securing the filter element 7 to the food basket 3. To detach the filter element 7 from the food basket 3, the reverse of the above procedure is performed.” And page 9, line 18-line 30 discloses “The first and second attaching means 25, 26 are shown in more detail in FIGS. 7 and 8 in a disengaged and engaged configuration. The first attaching means comprises a pair of projecting tabs 27 on opposite sides of the filter element 7, each tab having an aperture 28 therein. The second attaching means 26 comprises a correspondingly positioned pair of latch fingers 29 on opposite sides of the cooking chamber 2, projecting inwardly from the inside wall of the cooking chamber 2. Each latch finger 29 comprises a pawl 30 proximate a remote end thereof. The latch fingers 29 are resiliently deformable.”
Therefore, the terms “first attaching means” and “second attaching means” are interpreted to be 1) a pair of projections and a correspondingly positioned pair of latch mechanisms including hooks and  levers or 2) a pair of projecting tabs with apertures and a correspondingly positioned pair of latch fingers with pawls. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1-5, 10-12, 14-16, and 18-24 are indicated.
Reference Hou (WO 20215/006891) is the closest prior art. Hou teaches a cooking apparatus comprising a cooking chamber, a food basket, a heater, a fan, and a filler element. However, Hou does not teach or suggest the details of the filler element, such as a filter element removably and directly attached to the side walls of the food basket, wherein the filter element extends across the upper opening of the food basket, wherein the filter element comprises first attaching means located at opposite side edges of the filler element, and the food basket comprises second attaching means located at the side walls of the food basket, the first attaching means and the second attaching means being adapted to cooperate to removably attach the filter element to the side walls of the food basket. In addition, one of ordinary skill in the art would not found obvious teaching or motivation among reference Hou and other references to teach the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS Q LIU/Examiner, Art Unit 3761